DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1-11, the prior art does not disclose an image sensor having the specific limitations disclosed in claims 1-11, wherein the image sensor comprises: an image pixel; and readout circuitry coupled to the image pixel and configured to sample a signal from the image pixel, the readout circuitry comprising: amplifier circuitry; a first source follower stage; a second source follower stage; a charge storage structure configured to store a voltage associated with the sampled signal, wherein the first and second source follower stages are coupled between the amplifier circuitry and the charge storage structure; and a switch that couples the first source follower stage to the charge storage structure.  

Re claims 12-15, the prior art does not disclose a method of operating readout circuitry coupled to an image sensor pixel using a column line having the specific limitations disclosed in claims 12-15, wherein the method comprises: with amplifier circuitry in the readout circuitry, receiving a signal from the image sensor pixel using the column line; with a source follower stage coupled to the amplifier circuitry, providing an intermediate sampling voltage associated with the signal to a sampling voltage terminal by activating a switch coupled between the source follower stage and the sampling voltage terminal; and with an additional source follower stage coupled to the amplifier circuitry, providing a final sampling voltage associated with the signal to the sampling voltage terminal after providing the intermediate sampling voltage with the source follower stage.

Re claims 16-20, the prior art does not disclose an imaging system having the specific limitations disclosed in claims 16-20, wherein the imaging system comprises: processing circuitry; an image sensor pixel array; and column readout circuitry coupled to the image sensor pixel array via at least one column line, wherein the column readout circuitry comprises: a charge storage structure operable to store signals sampled from the column line; a biasing circuit operable to provide a bias voltage to the charge storage structure; a set of transistors coupled in series and operable to provide a coarse sampling voltage to the charge storage structure; and an additional set of transistors coupled in series and operable to provide a final sampling voltage to the charge storage structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699